Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: _______________

  WILLIAM ATTIX, on behalf of himself
  and all others similarly situated,

         Plaintiff,
  v.                                                           CLASS ACTION COMPLAINT

  CARRINGTON MORTGAGE SERVICES, LLC,                                   JURY DEMAND
  a Delaware Corporation,

        Defendant.
  ______________________________________/
              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
         Plaintiff William Attix brings this action, on behalf of himself and all others similarly

  situated, against Defendant Carrington Mortgage Services, LLC (“Carrington”) and states:

                                      NATURE OF ACTION
         1.      Carrington is a mortgage servicer specializing in high-risk, high-interest residential

  loans. While many homeowners pay their mortgage by automatic withdrawal or by mailing a check

  at the same time every month, sometimes borrowers need to wait until the last minute to make

  their payment. In that case, they may need to make their mortgage payment by phone or over the

  internet to ensure that the payment is processed on time. Unfortunately, many unscrupulous lenders

  and servicers take advantage of consumers in these situations and charge additional and

  unauthorized “processing fees” in connection with mortgage payments by phone or internet to line

  their own pockets at the consumer’s expense.

         2.      Such abusive collection practices surrounding “processing fees” have run rampant

  across the country in recent years. So much so, the Consumer Financial Protection Bureau recently
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 17



  issued its Compliance Bulletin 2017-01 1 cautioning lenders and servicers to “review applicable

  laws to determine whether they may charge” processing fees, and to “[r]eview underlying debt

  agreements to determine whether such fees are authorized by the contract.”

         3.      Despite knowing full well that “processing fees” are not expressly authorized by

  standard-form mortgages or permitted by law, Carrington charges its customers extra “processing

  fees” for making mortgage payments online or over the phone. Not only are these “processing

  fees” not expressly authorized by the mortgage agreement, they are well in excess of the cost to

  Carrington for processing these payments. Upon information and belief, Carrington has reaped

  millions of dollars through this secret profit center by charging these extra “processing fees” to

  struggling homeowners.

         4.      The question at the heart of this lawsuit is whether Carrington, by charging its

  customers extra fees to make their mortgage payments online or by phone, violates the Federal

  Fair Debt Collection Practices Act (“FDCPA”), the Florida Consumer Collection Practices Act

  (“FCCPA”), Fla. Stat. §§ 559.55 et seq., the Florida Deceptive and Unfair Trade Practices Act

  (“FDUTPA”), Fla. Stat. §§ 501.201 et seq., or the mortgage contract itself, or alternatively whether

  Carrington has been unjustly enriched. This question has the same answer for Plaintiff and each

  of the borrowers who paid these extra fees. Indeed, some mortgage servicers have settled similar

  claims on a nationwide class action basis, as in McWhorter et al. v. Ocwen Loan Servicing, LLC,

  2:15-cv-01831 (N.D. Ala.). There is no doubt that this action involves important and cutting edge

  legal issues regarding conduct that nearly all banks and mortgage servicers are committing, now




  1
   Available at https://files.consumerfinance.gov/f/documents/201707_cfpb_compliance-bulletin-
  phone-pay-fee.pdf (last accessed May 21, 2020).


                                                 -2-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 17



  that practices such as receiving kickbacks from force-placed insurance have been prohibited as a

  result of many lawsuits that were joined in by federal regulators. 2

         5.      Plaintiff William Attix is the owner of a house, located at 3809 Brooke Lakes Drive,

  Fort Meade, Florida 33841, which is subject to a mortgage serviced by Carrington. Carrington has

  a uniform practice of charging illegal and improper “processing fees” when payments on the

  mortgage are made online or over the phone, although neither the mortgage nor federal or Florida

  law expressly authorizes those fees. Carrington has charged these “processing fees” to Plaintiff,

  who has paid them during the Class Period as defined below. Accordingly, Plaintiff seeks relief

  for himself and all others similarly situated for violations of the FDCPA, FCCPA, FDUTPA, for

  breach of contract, and for unjust enrichment.




  2
    Plaintiff’s counsel has filed multiple class action lawsuits regarding these practices and has since
  spearheaded class action litigation in over 32 nationwide class actions brought against the largest
  banks or mortgage servicers and the force-placed insurers across the country, reaching 30
  settlements to date totaling over $4.2 billion dollars for the proposed nationwide classes of over
  5.3 million homeowners. See e.g., Williams v. Wells Fargo Bank, N.A., No. 11-cv-21233 (S.D.
  Fla.) (final approval granted); Saccoccio v. JPMorgan Chase Bank N.A., No. 13-cv-21107 (S.D.
  Fla.) (final approval granted); Diaz v. HSBC Bank (USA), N.A., No. 13-cv-21104 (S.D. Fla.) (final
  approval granted); Fladell v. Wells Fargo Bank, N.A., No. 13-cv-60721 (S.D. Fla.) (final approval
  granted); Hamilton v. SunTrust Mortg., Inc., No. 13-cv-60749 (S.D. Fla.) (final approval granted);
  Hall v. Bank of Am., N.A., No. 12-cv-22700 (S.D. Fla.) (final approval granted); Lee v. Ocwen
  Loan Servicing, LLC, No. 14-cv-60649 (S.D. Fla.) (final approval granted); Braynen v. Nationstar
  Mortg., LLC, No. 14-cv-20726 (S.D. Fla.) (final approval granted); Wilson v. Everbank, N.A., No.
  14-cv-22264 (S.D. Fla.) (final approval granted); Montoya v. PNC Bank, N.A., No. 14-cv-20474
  (S.D. Fla.) (final approval granted); Almanzar v. Select Portfolio Servicing, No. 14-cv-22586 (S.D.
  Fla.) (final approval granted); Jackson v. U.S. Bank, N.A., No. 14-cv-21252 (S.D. Fla.) (final
  approval granted); Circeo-Loudon v. Green Tree Servicing, LLC, No. 14-cv-21384 (S.D. Fla.);
  Beber v. Branch Banking & Trust Co., No. 15-cv-23294 (S.D. Fla.) (final approval granted);
  Ziwczyn v. Regions Bank, No. 15-cv-24558 (S.D. Fla.) (final approval granted); McNeil v. Selene
  Finance, LP, No. 16-cv-22930 (S.D. Fla.); McNeil v. Loancare, LLC, No. 16-cv-20830 (S.D. Fla.)
  (final approval granted); Edwards v. Seterus, Inc., No. 15-cv-23107 (S.D. Fla.) (final approval
  granted); Cooper v. PennyMac Loan Servicing, LLC, No. 16-cv-20413 (S.D. Fla.) (final approval
  granted). Strickland, et al. v. Carrington Mortgage Services, LLC, et al., 16-cv- 25237 (S.D. Fla.)
  (final approval granted for three separate settlements); Quarashi et al v. Caliber Home Loans Inc.
  et al.; 16-9245 (D.N.J.) (final approval granted).


                                                   -3-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 17



                                              PARTIES
           6.    Plaintiff is a citizen and resident of Polk County, Florida and owns property located

  at 3809 Brooke Lakes Drive, Fort Meade, Florida 33841.

           7.    Defendant Carrington is a limited liability company existing and incorporated

  pursuant to the laws of Delaware with its principal place of business in Anaheim, California.

  Defendant is therefore a corporate citizen of Delaware and California. Defendant is amenable to

  service of process c/o CT Corporation System, 1200 South Pine Island Road, Plantation, Florida

  33324.


                                   JURISDICTION AND VENUE
           8.    Plaintiff has standing to bring claims under the FDCPA, the FCCPA and the

  FDUTPA because he was directly affected by violations of these statutes, was subjected to

  Defendant’s illegal and improper debt collection activities, and suffered injury in fact as a direct

  consequence of Defendant’s illegal and improper debt collection activities, in the form of unlawful

  “processing fees” paid.

           9.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2)(A) because this is a class action for a sum exceeding $5,000,000.00, exclusive of

  interest and costs, and in which at least one class member is a citizen of a state different than

  Carrington. Additionally, this Court has subject matter jurisdiction over this action pursuant to 28

  U.S.C. § 1332(a)(1) as Plaintiff’s individual claims are brought by a Florida citizen against a

  Delaware or California citizen, and, given the nature of the claims and the declaratory and

  injunctive relief sought, the amount in controversy is greater than $75,000.00, exclusive of interest

  and costs.

           10.   This Court has personal jurisdiction over Carrington because Carrington is

  authorized to do business and is conducting business throughout the United States, including in


                                                  -4-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 17



  Florida. Carrington services mortgages in Florida and has sufficient minimum contacts with this

  State and/or sufficiently avails itself of the markets of Florida to render the exercise of jurisdiction

  by this Court permissible.

         11.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Defendant

  transacts business and may be found in this District and a substantial portion of the practices

  complained of herein occurred in the Southern District of Florida. Further, a significant portion of

  the classes sought to be certified and represented in this matter reside in this District.

         12.     All conditions precedent to the institution and maintenance of this action have been

  performed, excused, waived, or have otherwise occurred.

                                     FACTUAL ALLEGATIONS
         13.     Plaintiff is the owner of his home located at 3809 Brooke Lakes Drive, Fort Meade,

  Florida 33841. Plaintiff financed this purchase with a mortgage that was entered into on July 29,

  2008. A copy of the mortgage is attached as Exhibit A (the “Mortgage”).

         14.     Plaintiff’s mortgage was serviced by Carrington at all relevant times, who obtained

  the servicing rights for the mortgage (and/or to whom the mortgage was transferred) while his loan

  was in default. The mortgage does not expressly provide for charging processing fees for making

  payments online or over the phone.

         15.     The FDCPA prohibits servicers, like Carrington, from collecting any amount in

  addition to the principal obligation unless the amount is explicitly stated in the agreement creating

  the debt or permitted by law. 15 U.S.C. § 1692f(1). Furthermore, such processing fees are not

  expressly authorized by Florida state law.

         16.     Carrington charged Plaintiff “processing fees” during the FDCPA Class Period

  while he was in default on his mortgage, including one as recent as May 2020, when he was

  charged a $10 fee for making a payment to Carrington over the phone.


                                                   -5-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 17



         17.      Where, like here, neither the contract creating the debt nor applicable law expressly

  authorizes the charging of processing fees, such as those charged by Carrington, such fees have

  been held unlawful because they violate the FDCPA and FCCPA when the debt collector retains

  any portion of the fee instead of passing the entire fee through to the payment processor.

         18.      Carrington does not pass the entire fee to a payment processor and instead retains

  a considerable portion thereof. It is well known in the payment processing industry that third-party

  processors such as Western Union charge a small fraction of the amounts Carrington charges as

  “processing fees.” Carrington’s records will demonstrate the exact amount it retains for each

  processing fee charged.

                                 CLASS ACTION ALLEGATIONS
         19.      As detailed below in the individual counts, Plaintiff brings this lawsuit on behalf of

  himself and all others similarly situated, pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal

  Rules of Civil Procedure.

               A. Class Definitions
         20.      Plaintiff seeks to represent the following Classes:
                  Nationwide FDCPA Class: All individuals in the United States
                  who, during the applicable limitations period, paid a processing fee
                  to Carrington for making a payment online or over the phone in
                  connection with any residential mortgage loan owned or serviced by
                  Carrington, and whose mortgage was acquired by Carrington when
                  such loans were delinquent on loan payment obligations. All
                  employees of Carrington, the Court, and Plaintiff’s counsel are
                  excluded from this class.

                  FCCPA Class: All individuals in the state of Florida who, during
                  the applicable limitations period, paid a processing fee to Carrington
                  for making a payment online or over the phone in connection with
                  any residential mortgage loan owned or serviced by Carrington. All
                  employees of Carrington, the Court, and Plaintiff’s counsel are
                  excluded from this class.




                                                   -6-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 7 of 17



                   FDUTPA Class: All individuals in the state of Florida who, during
                   the applicable limitations period, paid a processing fee to Carrington
                   for making a payment online or over the phone in connection with
                   any residential mortgage loan owned or serviced by Carrington. All
                   employees of Carrington, the Court, and Plaintiff’s counsel are
                   excluded from this class.

                   Breach of Contract Class: All individuals in the state of Florida
                   who, during the applicable limitations period, paid a processing fee
                   to Carrington for making a payment online or over the phone in
                   connection with any residential mortgage loan owned or serviced by
                   Carrington. All employees of Carrington, the Court, and Plaintiff’s
                   counsel are excluded from this class.

                   Unjust Enrichment Class: All individuals in the state of Florida
                   who, during the applicable limitations period, paid a processing fee
                   to Carrington for making a payment online or over the phone in
                   connection with any residential mortgage loan owned or serviced by
                   Carrington. All employees of Carrington, the Court, and Plaintiff’s
                   counsel are excluded from this class.

         21.       Plaintiff reserves the right to modify or amend the definition of the proposed Class

  before or after the Court determines whether such certification is appropriate as discovery

  progresses.

                B. Numerosity
         22.       The Class is comprised of hundreds, if not thousands, of customers throughout the

  United States, many of whom pay their mortgages online or over the phone. The Class is so

  numerous that joinder of all members of the Class is impracticable. The precise number of class

  members is unknown to Plaintiff but is easily identifiable through Defendant’s records.

                C. Commonality/Predominance
         23.       This action involves common questions of law and fact, which predominate over

  any questions affecting individual class members. These common legal and factual questions

  include, but are not limited to, the following:




                                                    -7-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 8 of 17



               (a) whether Carrington’s practice of charging a “processing fee,” which is not
                   expressly authorized by contract or any provision of existing law, violates the
                   FDCPA, the FCCPA and the FDUTPA;
               (b) whether Carrington’s practice of charging a “processing fee,” which is not
                   expressly authorized by contract or any provision of existing law, constitutes a
                   breach of Plaintiff’s and the class members’ mortgage contracts;
               (c) whether Carrington has been unjustly enriched at the expense of Plaintiff and the
                   Class members as a result of Carrington’s charging and collection of “processing
                   fees,” which are not expressly authorized by contract or existing law;
               (d) whether Plaintiff and Class members have sustained monetary loss and the proper
                   measure of that loss; and
               (e) whether Plaintiff and Class members are entitled to other appropriate remedies,
                   including injunctive relief.
               D. Typicality
         24.      Plaintiff’s claims are typical of the claims of the members of the Classes because,

  inter alia, all Class members were injured through the uniform misconduct described above and

  have mortgages serviced by Carrington just like Plaintiff, and Plaintiff is advancing the same

  claims and legal theories on behalf of himself and all Class Members. It is well known in the

  mortgage industry that mortgages generally do not expressly authorize processing fees to be

  charged to make a payment online or over the phone.

               E. Adequacy of Representation
         25.      Plaintiff will fairly and adequately protect the interests of the Class members.

  Plaintiff has retained counsel experienced in complex consumer class action litigation, and

  Plaintiff intends to prosecute this action vigorously. Plaintiff has no adverse or antagonistic

  interests to those of the Classes. Plaintiff anticipates no difficulty in the management of this

  litigation as a class action. To prosecute this case, Plaintiff has chosen to be represented by the

  undersigned law firms, which have the financial and legal resources to meet the substantial costs

  and legal issues associated with this type of consumer class litigation.




                                                  -8-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 9 of 17



               F. Requirements of Fed. R. Civ. P. 23(b)(3)
         26.      The questions of law or fact common to Plaintiff’s and each Class member’s claims

  predominate over any questions of law or fact affecting only individual members of the Class. All

  claims by Plaintiff and the unnamed Class members are based on the common course of conduct

  by Carrington to charge illegal “processing fees” to Plaintiff and the unnamed Class members.

         27.      Common issues predominate when, as here, liability can be determined on a class-

  wide basis, even when there will be some individualized damages determinations.

         28.      As a result, when determining whether common questions predominate, courts

  focus on the liability issue. If the liability issue is common to the Class, as it is here, common

  questions will be held to predominate over individual questions.

               G. Superiority
         29.      A class action is superior to individual actions in part because of the non-

  exhaustive factors listed below:

               (a) Joinder of all Class members would create extreme hardship and inconvenience for
                   the affected customers as they reside throughout the country;
               (b) Individual claims by Class members are impractical because the costs to pursue
                   individual claims exceed the value of what any one Class member has at stake. As
                   a result, individual Class members have no interest in prosecuting and controlling
                   separate actions;
               (c) There are no known individual Class members who are interested in individually
                   controlling the prosecution of separate actions;
               (d) The interests of justice will be well served by resolving the common disputes of
                   potential Class members in one forum;
               (e) Individual suits would not be cost effective or economically maintainable as
                   individual actions; and
               (f) The action is manageable as a class action.
               H. Requirements of Fed. R. Civ. P. 23(b)(2)
         30.      Carrington has acted and refused to act on grounds generally applicable to the

  classes by engaging in a common course of conduct to charge illegal “processing fees” to Plaintiff




                                                  -9-
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 10 of 17



   and the unnamed Class members, thereby making appropriate final injunctive relief with respect

   to the classes as a whole.

                                             COUNT I
                     For Violations of the Fair Debt Collection Practices Act,
                                      15 U.S.C. § 1692, et seq.
                   (On behalf of Plaintiff and Members of the Nationwide Class)
          31.     Plaintiff realleges and incorporates by reference the allegations contained in

   paragraphs 1–30 as if fully set forth herein.

          32.     This cause of action is brought pursuant to the Fair Debt Collection Practices Act

   (“FDCPA”), 15 U.S.C. § 1692k(a)(2)(b).

          33.     It is a violation of the FDCPA for a debt collector to undertake the “collection of

   any amount (including any interest, fee, charge, or expense incidental to the principal obligation)

   unless such amount is expressly authorized by the agreement creating the debt or permitted by

   law.” 15 U.S.C. § 1692f(1).

          34.     At all times material, Carrington was and is a “debt collector” under the FDCPA

   because it regularly collects debts owed others and acquired Plaintiff’s loan and the loans of the

   Nationwide Class members when those loans were in default. 15 U.S.C. § 1692a(6).

          35.     At all times material, Plaintiff and the members of the Nationwide Class were

   “consumers” because each was a natural person obligated to pay the mortgage debts at issue. 15

   U.S.C. § 1692a(3).

          36.     At all times material, Plaintiff’s and the Nationwide Class’s debts were “debts”

   because they were each an obligation of a consumer to pay money arising out of a transaction in

   which the property that was the subject of the transaction was primarily for personal, family, or

   household purposes. 15 U.S.C. § 1692a(5).




                                                   - 10 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 11 of 17



           37.     The “processing fees” charged to Plaintiff and members of the Nationwide Class

   were incidental to the consumer debts.

           38.     Carrington had no legal right to seek collection of (or to actually collect) any

   “processing fees” from Plaintiff and members of the Nationwide Class. Defendant had and still

   has the underlying contracts in its possession, custody or control, which do not expressly authorize

   these “processing fees,” and Defendant therefore had actual knowledge that it had no legal right

   to collect these fees.

           39.     The “processing fee” is not expressly authorized by the mortgage contracts of

   Plaintiff and the members of the Nationwide Class or by Federal law, but Carrington collected

   these fees anyway. In doing so, Carrington violated 15 U.S.C. § 1692f(1).

           40.     As a direct and primary result of Carrington’s violation, Plaintiff and members of

   the Nationwide Class have been harmed. Plaintiff and the Class members are entitled to actual

   damages, statutory damages, and attorney’s fees and costs. 15 U.S.C. § 1692k(a)(1); 15 U.S.C. §

   1692k(a)(2)(A); 15 U.S.C. § 1692k(a)(3).


                                              COUNT II
                  For Violations of the Florida Consumer Collection Practices Act,
                                  § 559.55, Florida Statutes, et seq.
                    (On behalf of Plaintiff and Members of the Florida Classes)
           41.     Plaintiff realleges and incorporates by reference the allegations contained in

   paragraphs 1–30 as if fully set forth herein.

           42.     This cause of action is brought pursuant to the Florida Consumer Collection

   Practices Act, section 559.55, Fla. Stat., et seq.

           43.     At all times material, Plaintiff and the members of the Florida Classes were

   “debtors” or “consumers” as defined in section 559.55(8), Florida Statutes, because each was a

   natural person obligated to pay the mortgage debts at issue.


                                                    - 11 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 12 of 17



          44.     At all times material, Plaintiff’s and the Florida Classes’ debts were “debts” or

   “consumer debts” as defined in section 559.55(6), Florida Statutes, because they were each an

   obligation of a consumer to pay money arising out of a transaction in which the property that was

   the subject of the transaction was primarily for personal, family, or household purposes.

          45.     Section 559.72(9) provides that “[i]n collecting consumer debts, no person shall

   [c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.”

          46.     The “processing fees” charged to Plaintiff and members of the Florida Classes were

   incidental to the consumer debts.

          47.     However, Defendant had no legal right to seek collection of (or to actually collect)

   any “processing fees” from Plaintiff and members of the Florida Classes. Defendant had and still

   has the underlying contracts in its possession, custody or control, which do not expressly authorize

   the “processing fees,” and Defendant therefore had actual knowledge that it had no legal right to

   collect the processing fees.

          48.     Defendant had actual knowledge that the “processing fee” is not expressly

   authorized by the mortgage contracts of Plaintiff and the members of the Florida Classes or by

   Florida law, and therefore knowingly violated Section 559.72(9), Florida Statutes, by claiming and

   attempting to enforce a debt which was not legitimate and not due and owing.

          49.     As a direct and primary result of Defendant’s FCCPA violations, Plaintiff and

   others similarly situated have been harmed. Plaintiff and the Class members are entitled to actual

   damages, statutory damages, declaratory and injunctive relief, and attorney’s fees and costs

   pursuant to Fla. Stat. § 559.77(2).




                                                  - 12 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 13 of 17



                                           COUNT III
             For Violations of the Florida Deceptive and Unfair Trade Practices Act,
                                § 501.201, Florida Statutes, et seq.
                  (On behalf of Plaintiff and Members of the Florida Classes)
          50.     Plaintiff realleges and incorporates by reference the allegations contained in

   paragraphs 1–30 as if fully set forth herein.

          51.     This cause of action is brought pursuant to the Florida Deceptive and Unfair Trade

   Practices Act, section 501.201, Fla. Stat., et seq. The stated purpose of the FDUTPA is to “protect

   the consuming public . . . from those who engage in unfair methods of competition, or

   unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.” §

   501.202(2), Fla. Stat.

          52.     Plaintiff and Class members are consumers as defined by section 501.203, Fla. Stat.

   Carrington is engaged in trade or commerce within the meaning of the FDUTPA.

          53.     Florida Statute section 501.204(1) declares unlawful “[u]nfair methods of

   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

   conduct of any trade or commerce.”

          54.     Carrington’s unfair and deceptive practices as described herein are objectively

   likely to mislead – and have misled – consumers acting reasonably in the circumstances.

          55.     Carrington has violated the FDUTPA by engaging in the unfair and deceptive

   practices as described herein, which offend public policies and are immoral, unethical,

   unscrupulous and injurious to consumers.

          56.     Plaintiff and Class members are consumers who have been aggrieved Carrington’s

   unfair and deceptive practices by paying a “processing fee” to Carrington for making a payment

   online or over the phone in connection with their residential mortgage loans owned or serviced by

   Carrington.



                                                   - 13 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 14 of 17



             57.   The harm suffered by Plaintiffs and consumers in the Classes was directly and

   proximately caused by the deceptive and unfair practices of Carrington, as more fully described

   herein.

             58.   Pursuant to sections 501.211(2) and 501.2105, Fla. Stat., Plaintiff and consumers

   in the Classes make claims for actual damages, attorneys’ fees and costs.

             59.   Carrington still utilizes many of the deceptive acts and practices described above

   and is still secretly retaining money from every “processing fee” it charges consumers. Plaintiff

   and Class members have suffered and will continue to suffer irreparable harm if Carrington

   continues to engage in such deceptive, unfair, and unreasonable practices. Section 501.211(1)

   entitles Plaintiff and Class members to obtain both declaratory or injunctive relief to put an end to

   Carrington’s unfair and deceptive scheme.


                                              COUNT IV
                                         Breach of Contract
                     (On behalf of Plaintiff and Members of the Florida Classes)
             60.   Plaintiff realleges and incorporates by reference the allegations contained in

   paragraphs 1–30 as if fully set forth herein.

             61.   Plaintiff’s mortgage contract and the mortgage contracts of members of the Florida

   Classes do not provide for or authorize a “processing fee.”

             62.   Defendant, in servicing the mortgage loans of Plaintiff and members of the Florida

   Classes, sought to collect, and did in fact collect from Plaintiffs and members of the Florida

   Classes, a “processing fee” not provided for or authorized in the mortgage contracts.

             63.   In collecting a “processing fee” not authorized or agreed to in the mortgage

   contracts, Defendant breached the mortgage contracts.




                                                   - 14 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 15 of 17



          64.     As a direct and proximate result of Defendant’s breach, Plaintiff and members of

   the Florida Classes suffered actual damages, in the form of payment of non-contractual

   “processing fees.”


                                             COUNT V
                                        Unjust Enrichment
                    (On behalf of Plaintiff and Members of the Florida Classes)
          65.     Plaintiff realleges and incorporates by reference the allegations contained in

   paragraphs 1–30 as if fully set forth herein.

          66.     Plaintiff pleads this count for unjust enrichment in the alternative to his count for

   breach of contract.

          67.     Carrington charged Plaintiff and members of the Florida Classes a “processing fee”

   for payments made on their debts, and such fee was not authorized under the mortgage contracts

   entered into or by Florida law.

          68.     Plaintiff and consumers in the Florida Classes conferred upon Carrington non-

   gratuitous payments of the “processing fees.” Carrington appreciated, accepted and/or retained, in

   whole or in part, the non-gratuitous benefits conferred by Plaintiff and members of the Florida

   Classes, with full knowledge and awareness that the “processing fees” were not authorized by the

   mortgage contracts or by Florida law.

          69.     Carrington profited from its unlawful collection and retention of the “processing

   fees” it charged at the expense of Plaintiff and members of the Florida Classes, under

   circumstances in which it would be unjust for Carrington to be permitted to retain the benefit.

   Under common law principles of unjust enrichment, Carrington should not be permitted to retain

   the benefits of this unjust enrichment.




                                                   - 15 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 16 of 17



          70.      Because Carrington’s retention of the non-gratuitous benefits conferred by Plaintiff

   and members of the Florida Classes is unjust and inequitable, Plaintiff and members of the Florida

   Classes are entitled to, and hereby seek disgorgement and restitution of Carrington’s wrongful

   profits, revenue, and benefits in a manner established by the Court.

                                        PRAYER FOR RELIEF
   Wherefore, Plaintiff prays for a judgment:

                a. Certifying the Nationwide and Florida Classes as requested herein;

                b. Awarding Plaintiff and members of the Classes actual and statutory damages;

                c. Awarding restitution and disgorgement of Defendant’s revenues to Plaintiff and

                   consumers in the Florida Classes;

                d. Awarding declaratory and injunctive relief as permitted by law or equity, including

                   declaring Carrington’s practices as set forth herein to be unlawful and enjoining

                   Carrington from continuing those unlawful practices as set forth herein, and

                   directing Carrington to identify, with Court supervision, victims of its conduct

                   and pay them all money it is required to pay;

                e. Awarding statutory damages, as appropriate;

                f. Awarding attorneys’ fees and costs; and

                g. Providing such further relief as may be just and proper.

                                    DEMAND FOR JURY TRIAL
          Plaintiff hereby demands a jury trial as to all claims so triable.
   Dated: May 26, 2020.                            Respectfully submitted,

                                                 By: /s/ Adam Moskowitz__

                                                       Adam Moskowitz, Esq.
                                                       Florida Bar No. 984280
                                                       adam@moskowitz-law.com
                                                       Howard M. Bushman


                                                  - 16 -
Case 1:20-cv-22183-XXXX Document 1 Entered on FLSD Docket 05/26/2020 Page 17 of 17



                                          Florida Bar No. 0364230
                                          howard@moskowitz-law.com
                                          Joseph M. Kaye, Esq.
                                          Florida Bar No. 117520
                                          joseph@moskowitz-law.com
                                          Barbara C. Lewis, Esq.
                                          Florida Bar No. 118114
                                          barbara@moskowitz-law.com
                                          THE MOSKOWITZ LAW FIRM, PLLC
                                          2 Alhambra Plaza, Suite 601
                                          Coral Gables, FL 33134
                                          Telephone: (305) 740-1423

                                          Counsel for Plaintiff and the Class




                                      - 17 -
